Citation Nr: 1128698	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for squamous cell carcinoma (skin cancer) of the right upper arm and elbow area and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for skin cancer of the left upper forehead and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to November 1953 and from August 1959 to October 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  Service connection for skin cancers of the right upper arm and elbow area and left upper forehead was denied in an August 2004 rating decision that was not appealed.

2.  Evidence received since the August 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims.

3.  Skin cancers of the right upper arm and elbow area and of the left upper forehead are etiologically related to the Veteran's active service.



CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the August 2004 rating decision, the criteria for reopening the claims for service connection for skin cancers of the right upper arm and elbow area and of the left upper forehead are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Skin cancers of the right upper arm and elbow area and of the left upper forehead were incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of her claims.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for skin cancers.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted  the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In an unappealed rating decision in August 2004, the Veteran was denied service connection for squamous cell carcinoma of the right upper arm, elbow area, and of the left upper forehead.  Service connection was denied, in pertinent part, on the basis that the conditions did not happen in active service and were not aggravated or caused by service.

The evidence received subsequent to the August 2004 rating decision includes a lay "buddy" statement from the Veteran's former commander in which he stated that the Veteran was a fair-skinned woman and was often observed to react to sun exposure with severe redness, usually diagnosed as "sunburn" while in service.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore, it is new and material.  Accordingly, reopening of the claims is in order.

Claims for Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for skin cancers, as they are related to her active duty service.  Specifically, she asserts that she developed skin cancers due to in-service tropical ultraviolet rays and sun exposure.

The medical evidence of record satisfactorily establishes that the Veteran had skin cancer during the pendency of this appeal.  Private treatment records show that from 1997 to 2010, the Veteran has had multiple skin cancers surgically removed. 

In correspondence submitted in April 2004, May 2008, and May 2009, Dr. S.B.S., M.D., stated that the Veteran had severe solar radiation damage.  He opined that her current development of skin cancer was directly related to her service-related sun exposure; the timing was in direct relation to the known long latency period between sun exposure and the resulting development of skin cancer which can take 15 to 30 years.

In addition, as noted above, the Veteran's former commander submitted a statement in August 2009 in which he stated that the Veteran was often observed to react to sun exposure with severe redness, usually diagnosed as "sunburn" while in service.  

The Board also finds that the Veteran is competent to state that she had extensive sun exposure in service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, "a layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board has also found the Veteran to be credible.

The Board also finds that the aforementioned competent, credible, and uncontroverted medical opinion of record asserts a relationship between the Veteran's sun exposure during active duty and her skin cancers.  

Accordingly, the criteria for service connection are met.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claims for service connection for skin cancers of the right upper arm and elbow area and of the left upper forehead is granted.

Entitlement to service connection for skin cancers of the right upper arm and elbow area and of the left upper forehead is granted.

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


